                                                        U.S. Department of Justice

                                                        Nathaniel R. Mendell
                                                        Acting United States Attorney
                                                        District of Massachusetts

Main Reception: (617) 748-3100                          John Joseph Moakley United States Courthouse
                                                        1 Courthouse Way
                                                        Suite 9200
                                                        Boston, Massachusetts 02210

                                                        March 31, 2021

Jessica Thrall, Esq.
Federal Public Defender Office
51 Sleeper Street, 5th Floor
Boston, Massachusetts 02210

        Re:      United States v. Nicole A. Lescarbeau, a/k/a “Nicole Coulibaly”
                 Criminal No. 20-mj-4322

Dear Ms. Thrall:

       The United States Attorney for the District of Massachusetts (“the U.S. Attorney”) and
your client, Nicole A. Lescarbeau a/k/a “Nicole Coulibaly” (“Defendant”), agree as follows,
pursuant to Federal Rule of Criminal Procedure 11(c)(1)(B):

        1.       Change of Plea

        At the earliest practicable date, Defendant will waive Indictment and plead guilty to the
Information attached to this Plea Agreement charging her with wire fraud, in violation of 18 U.S.C.
§ 1343, and bank fraud, in violation of 18 U.S.C. § 1344. Defendant admits that she committed
the crimes specified in these counts and is in fact guilty of each one. Defendant agrees to waive
venue, to waive any applicable statute of limitations, and to waive any legal or procedural defects
in the Information. Defendant further agrees to the accuracy of the facts alleged in the Information.

        2.       Penalties

        Defendant faces the following maximum penalties:

             Wire Fraud: incarceration for 20 years; supervised release for 3 years; a fine of
              $250,000, or twice the gross gain or loss, whichever is greater; a mandatory special
              assessment of $100; restitution; and forfeiture to the extent charged in the Information
           Bank Fraud: incarceration for 30 years; supervised release for 5 years; a fine of
            $1,000,000; a mandatory special assessment of $100; restitution; and forfeiture to the
            extent charged in the Information.

       3.      Sentencing Guidelines

        The parties agree, based on the following calculations, that Defendant’s total “offense
level” under the Guidelines is 15:

               a) Defendant’s base offense level is 7, because Defendant is pleading guilty to an
                  offense of conviction with a statutory maximum term of imprisonment of 20
                  years or more (USSG § 2B1.1(a)(1));

               b) Defendant’s offense level is increased by 6, because the pecuniary loss from the
                  offense of conviction is more than $40,000, but not more than $95,000 (USSG
                  § 2B1.1(b)(1)(D));

               c) Defendant’s offense level is increased by 2, because Defendant abused a
                  position of private trust (USSG § 3B1.3);

               d) Defendant’s offense level is increased by 3, because the Defendant committed
                  the offense of conviction while on release (USSG § 3C1.3); and

               e) Defendant’s offense level is decreased by 3, because Defendant has accepted
                  responsibility for Defendant’s crimes (USSG § 3E1.1).

       Defendant understands that the Court is not required to follow this calculation or even to
sentence Defendant within the Guidelines and that Defendant may not withdraw her guilty plea if
Defendant disagrees with how the Court calculates the Guidelines or with the sentence the Court
imposes.

         Defendant also understands that the government will object to any reduction in her sentence
based on acceptance of responsibility if: (a) at sentencing, Defendant (herself or through counsel)
indicates that she does not fully accept responsibility for having engaged in the conduct underlying
each of the elements of the crime(s) to which she is pleading guilty; or (b) by the time of
sentencing, Defendant has committed a new federal or state offense, or has in any way obstructed
justice.

       If, after signing this Agreement, Defendant’s criminal history score or Criminal History
Category is reduced, the U.S. Attorney reserves the right to seek an upward departure under the
Guidelines.

       Nothing in this Plea Agreement affects the U.S. Attorney’s obligation to provide the Court
and the U.S. Probation Office with accurate and complete information regarding this case.
       4.      Sentence Recommendation

       The U.S. Attorney to recommend the following sentence to the Court:

               a) incarceration within the Guidelines sentencing range as calculated by the parties
                  in Paragraph 3;;

               b) a fine within the Guidelines sentencing range as calculated by the parties, unless
                  the Court finds that Defendant is not able, and is not likely to become able, to
                  pay a fine;

               c) 36 months of supervised release;

               d) a mandatory special assessment of $200, which Defendant must pay to the Clerk
                  of the Court by the date of sentencing;

               e) restitution of at least $56,963.67; and

               f) forfeiture as set forth in Paragraph 6.

       5.      Waiver of Appellate Rights and Challenges to Conviction or Sentence

        Defendant has the right to challenge her conviction and sentence on “direct appeal.” This
means that Defendant has the right to ask a higher court (the “appeals court”) to look at what
happened in this case and, if the appeals court finds that the trial court or the parties made certain
mistakes, overturn Defendant’s conviction or sentence. Also, in some instances, Defendant has
the right to file a separate civil lawsuit claiming that serious mistakes were made in this case and
that her conviction or sentence should be overturned.

       Defendant understands that she has these rights, but now agrees to give them up.
Specifically, Defendant agrees that:

               a) She will not challenge her conviction on direct appeal or in any other
                  proceeding, including in a separate civil lawsuit; and

               b) She will not challenge any prison sentence of 27 months or less, or any court
                  orders relating to forfeiture, restitution, fines or supervised release. This
                  provision is binding even if the Court’s Guidelines analysis is different than the
                  one in this Agreement.

       The U.S. Attorney agrees that, regardless of how the Court calculates Defendant’s
sentence, the U.S. Attorney will not appeal any sentence of imprisonment of 21 months or more.

       Defendant understands that, by agreeing to the above, she is agreeing that her conviction
and sentence (to the extent set forth in subparagraph (b), above) will be final when the Court issues
a written judgment after the sentencing hearing in this case. That is, after the Court issues a written
judgment, Defendant will lose the right to appeal or otherwise challenge her conviction and
sentence (to the extent set forth in subparagraph (b), above), regardless of whether she later
changes his mind or finds new information that would have led her not to agree to give up these
rights in the first place.

      Defendant acknowledges that she is agreeing to give up these rights at least partly in
exchange for concessions the U.S. Attorney is making in this Agreement.

        The parties agree that, despite giving up these rights, Defendant keeps the right to later
claim that her lawyer rendered ineffective assistance of counsel, or that the prosecutor or a member
of law enforcement involved in the case engaged in intentional misconduct serious enough to
entitle Defendant to have her conviction or sentence overturned.

       6.      Forfeiture

        Defendant understands that the Court will, upon acceptance of Defendant’s guilty plea,
enter an order of forfeiture as part of Defendant’s sentence, and that the order of forfeiture may
include assets directly traceable to Defendant’s offense, assets used to facilitate Defendant’s
offense, substitute assets and/or a money judgment equal to the value of the property derived from,
or otherwise involved in, the offense.
       The assets to be forfeited specifically include, without limitation, the following:
               a. $56,963.67 in United States currency, to be entered in the form of an Order of
                  Forfeiture (Money Judgment).

        Defendant also admits that $56,963.67 is subject to forfeiture on the grounds that it is equal
to the amount of proceeds the she derived from the offenses.
         Defendant acknowledges and agrees that the amount of the forfeiture money judgment
represents the amount of proceeds that the Defendant obtained (directly or indirectly), and/or
facilitating property and/or property involved in, the crimes to which Defendant is pleading guilty
and that, due at least in part to the acts of Defendant, the proceeds or property have been transferred
to, or deposited with, a third party, spent, cannot be located upon exercise of due diligence, placed
beyond the jurisdiction of the Court, substantially diminished in value, or commingled with other
property which cannot be divided without difficulty. Accordingly, Defendant agrees that the
United States is entitled to forfeit as “substitute assets” any other assets of Defendant up to the
value of the now missing directly forfeitable assets.
        Defendant agrees to consent to the entry of orders of forfeiture for such property and waives
the requirements of Federal Rules of Criminal Procedure 11(b)(1)(J), 32.2, and 43(a) regarding
notice of the forfeiture in the charging instrument, advice regarding the forfeiture at the change-
of-plea hearing, announcement of the forfeiture at sentencing, and incorporation of the forfeiture
in the judgment. Defendant understands and agrees that forfeiture shall not satisfy or affect any
fine, lien, penalty, restitution, cost of imprisonment, tax liability or any other debt owed to the
United States.
        Defendant agrees to assist fully in the forfeiture of the foregoing assets. Defendant agrees
to promptly take all steps necessary to pass clear title to the forfeited assets to the United States,
including but not limited to executing any and all documents necessary to transfer such title,
assisting in bringing any assets located outside of the United States within the jurisdiction of the
United States, and taking whatever steps are necessary to ensure that assets subject to forfeiture
are not sold, disbursed, wasted, hidden or otherwise made unavailable for forfeiture. Defendant
further agrees (a) not to assist any third party in asserting a claim to the forfeited assets in an
ancillary proceeding, and (b) to testify truthfully in any such proceeding.
        If the U.S. Attorney requests, Defendant shall deliver to the U.S. Attorney within 30 days
after signing this Plea Agreement a sworn financial statement disclosing all assets in which
Defendant currently has any interest and all assets over which Defendant has exercised control, or
has had any legal or beneficial interest. Defendant further agrees to be deposed with respect to
Defendant’s assets at the request of the U.S. Attorney. Defendant agrees that the United States
Department of Probation may share any financial information about the Defendant with the United
States Attorney’s Office.
        Defendant also agrees to waive all constitutional, legal, and equitable challenges (including
direct appeal, habeas corpus, or any other means) to any forfeiture carried out in accordance with
this Plea Agreement.
         Defendant hereby waives and releases any claims Defendant may have to any vehicles,
currency, or other personal property seized by the United States, or seized by any state or local law
enforcement agency and turned over to the United States, during the investigation and prosecution
of this case, and consents to the forfeiture of all such assets.
         7.    Civil Liability

        This Plea Agreement does not affect any civil liability, including any tax liability,
Defendant has incurred or may later incur due to her criminal conduct and guilty plea to the charges
specified in Paragraph 1 of this Agreement.

         8.    Breach of Plea Agreement

         Defendant understands that if she breaches any provision of this Agreement, violates any
condition of Defendant’s pre-trial release or commits any crime following Defendant’s execution
of this Plea Agreement, Defendant cannot rely upon such conduct to withdraw her guilty plea.
Defendant’s conduct, however, would give the U.S. Attorney the right to be released from his
commitments under this Agreement, to pursue any charges that were, or are to be, dismissed under
this Agreement, and to use against Defendant any of Defendant’s statements, and any information
or materials she provided to the government during investigation or prosecution of her case—even
if the parties had entered any earlier written or oral agreements or understandings about this issue.
4/30/2021
